Per Curiam :
It would clearly have been error for the court to have taken this case from the jury. Henry Huff was killed while attempting to ride over the railroad at a public crossing. The unquestioned evidence is that when he approached the railroad he stopped, looked, and listened. The contention was whether the place where he stopped was a suitable one to see and hear, and whether dne effort was made to ascertain if a train was approaching. The evidence as to this was well submitted by the court and justified the finding of the jury.
We see no error in the charge nor in the answers to the points.
Judgment affirmed.